The opinion of the court was delivered by
Royce, J.
The bill sought, originally, to effect an application of the two notes in satisfaction of each other. But the defendant *48has collected the note held by him, so that the relief asked in reference to the state of facts now existing is, in effect, that the money collected by the defendant shall be refunded, and a perpetual injunction placed upon the judgment; or that he be decreed to pay to the orator the amount of the other note and the interest upon it. As an answer to relief in the former shape the defendant relies upon the judgment itself, as being the final adjudication of a court having jurisdiction of the subject matter and of the parties ; and he relies upon the statute of limitations as an answer to relief in the latter shape.
That a judgment at law may have worked injustice between the parties is not, of itself, enough to authorise a court of equity to relieve against it. For suggestions of injustice can always be made ; and if it were competent for equity to interfere upon such grounds alone, no determination at law would ever be final. It would moreover be a manifest repugnancy in any system of jurisprudence, that the decisions of one ultimate and 'final jurisdiction should be subject to the revision and correction of another. Hence it is only upon collateral grounds, which were not directly passed upon by the court of law, that a court of equity can proceed in such cases; and then it acts upon the conscience of the party in fault, and not upon the court of law. It is therefore usual to allege and show, that the party seeking relief had a just defence, either legal or equitable, of which, through the fraud or wrongful act of his opponent, he was unable to avail himself in time. Mere accident or mistake on his own part is rather to be accounted his misfortune, than imputed as a wrong to the other party ; and it must be a strong case, when this alone can be made the ground of equitable interference at so late a stage. We think it clear, that no proper ground is disclosed, on which to decree a restitution of the fruits of the judgment.
In general the statute of limitations, where its terms are applicable to the subject matter in question, is equally a defence in equity, as at law. Nor will a court of equity deny the protection of the statute, except when to claim it would be evidently unjust and dishonest. And whenever a party is restrained from using this defence, or denied the benefit of it, the court proceeds upon grounds consistent with the general object and policy of the statute. It is *49never assumed that the operation of the statute is, of itself, unjust, or that the party is dishonest in merely claiming its protection. He must be fixed with some act, or course of conduct, which was designed to be, and in fact was, the inducement for the other party to delay the legal assertion of his claim, and thus to expose it to the statutory bar. And I am disposed to consider, that a sufficient case of this character is stated in the present bill. It is alleged, that shortly after the orator had purchased of Blake the note signed by the defendant, and upon the occasion of giving the defendant notice of that purchase, a mutual surrender er exchange of the notes was proposed by the orator, and that the defendant said, by way of reply, that the note held by him was not present, but at his house, and that they could make the exchange at another time. Such declarations, upon such an occasion, would naturally import an assent to the proposition, and would justify the orator in relying upon a future exchange of the notes as being virtually agreed upon. But the only evidence in support of the case, thus stated, is the slight admission of the defendant’s answer. He merely admits, that, upon hearing the orator’s proposition to exchange the notes, he remarked that they could talk about it at another time. This admission is accompanied with a positive denial of any agreement to make the exchange, and of any other and stronger expressions tending to encourage the expectation of it. And when it is considered, that at that time the parties were in litigation with each other, and not on friendly or accomodating terms, this evidence comes far short of proving such an agreement or understanding on the subject, as would be requisite to entitle the orator to relief.
Deere,e of the chancellor affirmed.